IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-76,724-01


EX PARTE GABRIEL MERCADO GARZA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 00-CRF-581-A IN THE 105TH JUDICIAL DISTRICT COURT
FROM KLEBERG COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to possession of
marihuana, and was originally sentenced to ten years, probated.  His community supervision was
later revoked, and he was sentenced to four years' imprisonment. 
	On March 3, 2011, the trial court made findings of fact and conclusions of law
recommending that relief be denied.  This Court has reviewed the record with respect to the
allegations made by Applicant.  We adopt the trial court's findings and conclusions of law, except
for conclusion #2.  Based upon the trial court's findings and conclusions and our own review, we
deny relief.

 
Filed: December 7, 2011
Do not publish